Citation Nr: 0721457	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for motion sickness


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1952 to October 
1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's claims.  

Procedural history

In December 1957, the RO denied the veteran's claim for 
service connection for motion sickness.  In December 2001, 
the veteran sought to reopen his claim for service connection 
for motion sickness.  The request was denied in the May 2002 
rating decision.  

In August 2004 the veteran and his representative presented 
testimony before a Decision Review Officer at a hearing at 
the RO.  A copy of the transcript has been associated with 
the veteran's VA claims folder.  

In October 2006, the Board remanded the veteran's claim for 
further procedural development, which will be discussed 
below.  The claims folder has been returned to the Board for 
further appellate proceedings.  

Issues not on appeal

The May 2002 rating decision also denied the veteran's claims 
of entitlement to service connection for gastroesophagel 
reflux disease (GERD), a dental condition and entitlement to 
VA outpatient dental treatment.  The veteran perfected an 
appeal as to those issues.  The Board denied the claims for 
GERD, the dental condition and entitlement to treatment at a 
dental clinic in the October 2006 decision.  Nothing in the 
record indicates that the veteran has appealed the Board's 
decision.  Thus, the Board's decision as to those issues is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).

FINDINGS OF FACT

1.  In an unappealed December 1957 rating decision, the RO 
denied service connection for motion sickness.

2.  Evidence received since the December 1957 decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for motion 
sickness.


CONCLUSIONS OF LAW

1.  The December 1957 rating decision denying service 
connection for motion sickness is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Since the December 1957 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for motion sickness is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for motion sickness.  In 
the interest of clarity, the Board will first discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.



Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

In its October 2007 decision, the Board remanded the claim 
for proper VCAA notice pursuant to the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

In a letter dated November 2006, the veteran was informed 
that his previous claim for motion sickness had been denied 
in December 1957 and that the decision was final.  He was 
told that in order to have the claim reopened, he needed to 
submit new and material evidence.  He was further informed 
that:

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.  . . . In order to be considered material, 
the additional existing evidence must pertain to 
the reason your claim was previously denied.  See 
pages 1 and 2.

The veteran was also informed that the evidence must "raise 
a reasonable possibility of substantiating your claim," and 
"cannot simply be repetitive or cumulative of the evidence 
we had when we previously decided your claim."  See page 2.  
The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156, set forth below.

Based on the November 2006 letter, the Board finds that its 
remand instructions have been complied with.  

The October 2006 Board remand did not mandate that the 
veteran's claim be readjudicated.  In any event, the AMC in 
fact readjudicated the claim in a February 2007 supplemental 
statement of the case.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The veteran was provided with VCAA notice in February 2002.  
That letter informed the veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
the veteran's claim.  Specifically, the veteran was told that 
VA would help him obtain such things as "medical records, 
employment records, or records from other Federal agencies."  
He was told to sign medical release forms and provide enough 
information to allow VA to request private medical records.  
In addition, he was notified that VA had scheduled a medical 
examination.

The February 2002 VCAA letter informed the veteran of 
how to substantiate his claims.  The letter specifically 
stated that the evidence in support of his service 
connection claims must show an injury or disease during 
military service, a current physical or mental 
disability and relationship between your current 
disability and an injury, disease, or event in service.

The February 2002 VCAA letter went on to describe the kinds 
of evidence generally supportive of a service connection 
claim, including statements from the veteran or others who 
have knowledge of the veteran's claimed disability.  
Significantly, the veteran was advised to "tell us about any 
additional information or evidence that you want us to try to 
get for you."  Moreover, the veteran was informed in a 
November 2006 VCAA letter that "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the evidence is in your 
possession, please send it to us."  In essence, the veteran 
was asked to "give us everything you've got," in compliance 
with 38 C.F.R. § 3.159(b)(1). 

Compliance with Kent has been described in some detail above.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103, Quartuccio and 
Kent.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Dingess Court held that 38 C.F.R. 
§§ 5103(a) and 3.159(b) apply to all five elements of a 
"service connection" claim, and require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim seeking to reopen a claim of entitlement to 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  In any case, 
the veteran was specifically informed of elements (4) and (5) 
in the November 2006 VCAA letter.  See page 2.

The veteran's claim of entitlement was denied based on a lack 
of evidence as to element (2), current disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations and those of VA with respect to this crucial 
element.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As noted in the introduction, the veteran appeared 
at a hearing before a Decision Review Officer at the RO.  He 
indicated in writing that he did not desire a personal 
hearing before a Veterans Law Judge.  His representative has 
presented written argument on his behalf, most recently in 
June 2007.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2001, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

As indicated in the Introduction, the veteran's initial claim 
for service connection for motion sickness was denied in a 
December 1957 rating decision which was not appealed by the 
veteran.  That decision is final.  See 38 U.S.C.A. 
§ 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  The veteran now seeks to reopen his claim.  

The "old" evidence

The relevant evidence of record at the time of the December 
1957 decision included the veteran's service medical records, 
Navy personnel records, and a two-page letter from Dr. R.G., 
M.D.  The service medical records  include a July 5, 1953 
entry which states, in pertinent part, the following:

Patient admitted to sick list because on the first 
day sailing in relatively quiet water, he 
demonstrated typical symptoms and signs of motion 
sickness not alleviated with dramamine.  

The service medical records also include the results of a 
Medical Board dated August 3, 1953.  It noted that the 
veteran became "acutely ill with nausea, vomiting and 
headaches" before the ship he was aboard was out of sight of 
land.  The Medical Board report also stated that "past 
history reveals that he has become sick on trains, busses and 
ferries all of his life."  Finally, the report notes that 
the veteran was "asymptomatic since admission."  

Dr. R.G.'s letter referred to a health condition unrelated to 
motion sickness.

The December 1957 rating decision

The RO denied the veteran's claim in a December 1957 rating 
decision.  The RO noted the findings of the Medical Board and 
noted Dr. R.G.'s letter.  The RO denied the claim, stating 
that there was no evidence the veteran was then diagnosed 
with motion sickness.

Additionally submitted evidence

Evidence submitted since the December 1957 rating decision 
includes statements of the veteran dated March 15, 2002, 
November 2003; the veteran's statements at the August 2004 
hearing; and reports of VA medical examinations dated March 
and April 2002, February 2003 and June 2003 [all by the same 
examiner].

The March 15, 2002 statement merely related that the veteran 
had recently received treatment from VA, but had sought 
little medical treatment since discharge.  In his June 2002 
notice of disagreement, the veteran merely stated that his 
motion sickness began in service and continued afterward.  In 
the November 2003 statement the veteran related in greater 
detail the events which led to his discharge.  The veteran's 
statements at the DRO hearing in August 2004 are essentially 
repetitive of the information already submitted in previous 
statements.

The April 2002 VA examination report indicates that the 
veteran stated that he no longer had vomiting symptoms, 
especially over the "past 20 years."  The April 2002 
examiner concluded that "[a]t this time it is felt that 
patient had a history of nausea, vomiting, and motion 
sickness before he went into the service; therefore, it was 
not a result of military service, but it was definitely 
aggravated by his time at sea."  

A February 2003 VA examination report concluded "It is felt 
that this patient did have motion sickness in the service and 
that his time spent on board ship did aggravate his motion 
sickness, but due to the fact that patient was only sick when 
he went to sea, it is not as likely as not related to 
esophageal reflux."  That diagnosis was confirmed in a June 
2003 VA examination report.

Discussion

The veteran essentially contends that service connection 
should be granted for motion sickness because it is well 
documented that he suffered from sea sickness during service.

The claim has been denied by the RO in the past because of a 
lack of Hickson element (1), a current diagnosis of motion 
sickness.  As noted above, there must be a disability shown 
by competent medical evidence to exist.  See Chelte, supra.  
For reasons explained immediately below, new and material 
evidence supportive of this element is still lacking. 

The record in December 1957 contained no medical evidence 
that the veteran currently suffered from motion sickness.  
The record in 1957 contained ample evidence that the veteran 
suffered from motion sickness when he was at sea during 
service.  The same evidence indicated that the motion 
sickness ceased when the veteran was on dry land.  The 
evidentiary posture has not changed since.  There is no 
current diagnosis of motion sickness.  The veteran lives in 
Illinois, far from the high seas, and there is no evidence 
that he currently experiences motion sickness in small boats, 
cars, aircraft and the like.  

In short, the evidence  of record in 1957 included service 
medical records which indicated that the veteran became 
seasick only when he was aboard a naval vessel on the open 
ocean.  Those conditions have evidently not since been 
replicated, and thus there is no evidence of motion sickness 
since.   

The veteran's own recent statements that he currently suffers 
from motion sickness are reiterative of statements he made in 
1957, and are therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  

It appears that the veteran is attributing his current 
gastrointestinal complaints, such as acid reflux, to motion 
sickness.  There is no evidence that such complaints are 
related to motion.  It is now well established that lay 
persons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding the 
diagnosis of disorders and disabilities.  In Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court specifically stated 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

[The Board observes in passing that service connection has 
been denied for GERD.  As noted above, the VA examiner 
specifically indicated that the veteran's current reflux was 
not related to motion sickness.]

In short, there is no evidence of any current disability 
which may be described as seasickness or motion sickness.  
Because new and material evidence has not been received as to 
this crucial element, the veteran's claim to reopen fails on 
this basis alone.  See Elkins, supra.

In conclusion, the additionally added evidence does not raise 
a reasonable possibility of substantiating the claim on the 
merits on the crucial issue of whether the disability 
currently exists.  See 38 C.F.R. § 3.156 (2006).  Thus, 
reopening the claim is not warranted



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for 
motion sickness is not reopened.  The benefit sought on 
appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


